Citation Nr: 0936587	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to July 
1984.  The Veteran also had service with the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the Veteran's claim and 
denied it on the merits.

In June 2009, the Veteran testified by videoconference before 
the undersigned Veterans Law Judge at a Board hearing.  A 
copy of the transcript is of record.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1995 rating decision denied entitlement to 
service connection for bilateral hearing loss.  In the 
absence of a timely appeal, that decision is final.

2.  The evidence submitted since the March 1995 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss was not present in service and is 
not etiologically related to service.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision is final.  New and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in February 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA also informed the Veteran of how disability 
evaluations and effective dates are assigned in March 2006.

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided 
with this information in February 2006 correspondence.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, to include Social Security 
Administration records, and as warranted by law, affording VA 
examinations.  The Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
by presenting pertinent evidence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of this 
appeal.  See 38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and material evidence

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for bilateral hearing loss in a March 1995 rating 
decision because his service medical record at retirement 
showed normal hearing for VA purposes.  Additionally, no 
nexus opinion had been provided linking the Veteran's current 
disability with service.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, for evidence to be new and 
material, it must contain competent medical evidence of a 
finding of a hearing loss disability in service, or a 
compensably disabling sensorineural hearing loss within a 
year of separation from active duty, or a competent medical 
nexus opinion relating to whether the Veteran's current 
bilateral hearing loss is related to service.

The Veteran was afforded a VA examination in April 2007.  The 
audiologist provided a nexus opinion relating to the question 
of whether his current hearing loss disability was caused by 
noise exposure in service.  As this qualifies as new and 
material evidence relevant to the claim, the Board reopens 
the claim of entitlement to service connection for bilateral 
hearing loss.



Service connection

The Veteran currently has a diagnosis of bilateral hearing 
loss.  See February 1995 VA examination.  He argues that his 
in-service noise exposure as a radioman and to weapons caused 
his current bilateral hearing disability.  The Board 
disagrees.

The record shows that the Veteran was exposed to noise during 
service.  See Medical Surveillance Questionnaire (noting that 
the Veteran was exposed to noise as a communications officer, 
radioman, student, and gas station attendant).  The Veteran 
also asserts exposure to gunfire from ship guns and drilling 
in the shipyard contributed to his hearing disability.  The 
Veteran reported his post-service noise exposure to be 
minimal.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)/American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA results have been converted to 
ISO/ANSI standards.

The Veteran had four audiological tests during service.  At 
enlistment in September 1963, audiometric testing showed 
right ear puretone thresholds values (after conversion to ISO 
units) 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 
decibels at 2000 Hertz, and 10 decibels at 4000 Hertz.  The 
converted left ear puretone thresholds values were 5 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 
Hertz, and 5 decibels at 4000 Hertz.

The next test, taken in August 1973, showed puretone 
thresholds of 15 decibels at 500 Hertz, 15 decibels at 1000 
Hertz, 10 decibels at 2000 Hertz, and zero decibels at 4000 
Hertz for the right ear; and 15 decibels at 500 Hertz, 20 
decibels at 1000 Hertz, zero decibels at 2000 Hertz, and zero 
decibels at 4000 Hertz for the left ear.

In September 1981, another test was performed, showing 
puretone thresholds of 5 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, zero decibels at 2000 Hertz, 5 decibels at 3000 
Hertz, and 5 decibels at 4000 Hertz for the right ear; and 
zero decibels at 500 Hertz, 5 decibels at 1000 Hertz, zero 
decibels at 2000 Hertz, zero decibels at 3000 Hertz, and 5 
decibels at 4000 Hertz for the left ear.

The Veteran's retirement examination in April 1984 revealed 
puretone thresholds of 5 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 
Hertz, and 25 decibels at 4000 Hertz for the right ear, and 5 
decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels 
at 2000 Hertz, 5 decibels at 3000 Hertz, and 10 decibels at 
4000 Hertz for the left ear.  At separation, the Veteran did 
not meet the criteria for bilateral hearing loss as defined 
under 38 C.F.R. § 3.385.  As the first diagnosis of bilateral 
hearing loss of record is from 11 years after retirement from 
service, the presumption of service connection does not 
apply.  38 C.F.R. §§ 3.307, 3.309.

The appellant was seen by VA in February 1995, and found o 
have a mild to severe sensorineural hearing loss.  Similar 
findings were entered following a June 1999 VA outpatient 
examination.

In April 2007, the Veteran was afforded a VA audiological 
examination.  The Veteran was diagnosed with mild sloping to 
severe sensorineural hearing loss from 500 to 4000 Hertz in 
the right ear, and mild sloping to profound sensorineural 
hearing loss from 1000 to 4000 Hertz in the left ear.  The 
audiologist was asked to opine as to the etiology of the 
Veteran's bilateral hearing loss.  She reviewed the claims 
file.  The examiner noted that in light of the appellant's 
age presbycusis was a factor to consider.  The examiner 
reviewed the audiograms during service, which she found to 
indicate hearing levels within normal limits.  She noted that 
hearing loss related to noise exposure is not known to be 
progressive after the fact, and that the damage and 
progression of loss ceases once the noise exposure is 
removed.  Based on these findings, the audiologist opined 
that it was less likely than not that the Veteran's current 
hearing loss was related to noise exposure during service.

The Veteran has not provided, and the record does not 
contain, a competent nexus opinion relating his bilateral 
hearing loss to active duty service.  Without a competent 
nexus opinion, the claim cannot be granted.

The Board recognizes that the Veteran showed slight changes 
to his hearing during service, but the evidence shows that 
any demonstrated in-service hearing loss was not a disability 
as defined under 38 C.F.R. § 3.385.  As explained by the 
audiologist, once the Veteran retired from service and was no 
longer exposed to in-service noise, the progression of his 
hearing loss as related to service ceased.  Therefore, she 
opined that his current disability was most likely caused by 
presbycusis as opposed to his in-service noise exposure.

The Board has considered the Veteran's contention that a 
relationship exists between his bilateral hearing loss and 
service.  Without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layperson such 
as the Veteran can certainly attest to his problems hearing, 
he is not competent to provide an opinion linking that 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss, the doctrine is not for application.  
38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

In December 2008 correspondence the RO informed the veteran 
that entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was denied.  At his June 2009 hearing before the undersigned, 
but held at the RO, the Veteran expressed disagreement with 
that decision.  Consequently, the RO must issue to him a 
statement of the case on this matter. Manlincon v. West, 12 
Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to a total disability evaluation based on 
individual unemployability due to service 
connected disorders.  If, and only if, 
the Veteran submits a timely substantive 
appeal addressing this issue should it be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


